                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 NINEVEH INVESTMENTS LIMITED,                              CIVIL ACTION
       Plaintiff,

               v.

 UNITED STATES OF AMERICA,                                 NO. 16-1068
        Defendant.

                                          ORDER

       AND NOW, this 13th day of August, 2019, upon consideration of plaintiff’s Motion for

Reconsideration (Document No. 47, filed December 18, 2017), United States’ Opposition to

Nineveh’s Motion for Reconsideration (Document No. 51, filed January 9, 2018), Plaintiff’s

Reply in Support of Motion for Reconsideration (Document No. 54, filed January 23, 2018), the

United States’ Sur-Reply in Opposition to Nineveh’s Motion for Reconsideration (Document No.

56, filed January 29, 2018), the United States’ Memorandum Regarding Choice-of-Law and the

Substance of Applicable Bahamian Law (Document No. 65, filed August 10, 2018), Plaintiff’s

Response to the United States of America’s Memorandum Regarding Choice of Law and the

Substance of Applicable Bahamian Law (Document No. 69, filed October 15, 2018), and

Plaintiff’s Sur-Reply to the United States of America’s Memorandum Regarding Choice of Law

and the Substance of Bahamian Law (Document No. 70, filed November 12, 2018), for the

reasons stated in the accompanying Memorandum dated August 13, 2019, IT IS ORDERED as

follows:

       1.     That part of plaintiff’s Motion seeking application of Bahamian law to the issue

of interpretation of the terms of the Kaplan Family Trust (“the Trust”) is GRANTED;

       2.     That part of plaintiff’s Motion seeking application of Bahamian law to all other

issues involved in determining Gary Kaplan’s property interest in the Trust is DENIED
WITHOUT PREJUDICE to plaintiff’s right to provide proof of Bahamian law on such issues

at a later stage in the proceedings.

       IT IS FURTHER ORDERED that further proceedings shall be scheduled during the

telephone conference on August 15, 2019. The parties shall submit a proposed schedule to the

Court on or before the close of business on August 14, 2019.



                                                   BY THE COURT:

                                                   /s/ Hon. Jan E. DuBois

                                                      DuBOIS, JAN E., J.




                                               2
